Conviction for possessing equipment for the manufacture of intoxicating liquor; punishment, two years in the penitentiary.
We find no bills of exception in the record. Officers found on appellant's premises a fifty-gallon still in operation, also six barrels of mash. In his house they found some sixty fruit jars, from eight of which appellant's wife had just poured some whisky, in view of the officers; there was also about a sack and a half of bran, two sacks of chops, and five sacks of sugar in appellant's house. We think this testimony justified the conclusion of guilt.
Appellant attached to his motion for new trial the affidavit of one Henderson, in which it is stated that Henderson has pleaded guilty to the offense of possessing equipment, mash, etc., for manufacturing intoxicating liquor, and desires to make the statement that he alone is responsible for the equipment found on appellant's premises. We observe that Henderson being under indictment and convicted for an offense growing out of the same transaction, *Page 168 
as appears from his affidavit, he could not testify in behalf of appellant because of the forbiddance of the statute which says, in substance, that persons jointly indicted or under indictment for the same offense can not testify for each other.
The judgment will be affirmed.
Affirmed.
HAWKINS, J., absent.